Case 1:19-cv-00248-LEK-RT Document 145 Filed 12/14/20 Page 1 of 1                PageID #: 1658

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 19-00248 LEK-RT
   CASE NAME:               Herma Barbara Medina Reyna vs. PNC Bank, N.A.


         JUDGE:      Leslie E. Kobayashi            DATE:            12/14/2020


  COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S MOTION FOR
  RECONSIDERATION OF COURT ORDER DENYING PLAINTIFF’S EX PARTE
  MOTION FOR ISSUANCE OF EMERGENCY TEMPORARY RESTRAINING ORDER
  (TRO) TO STAY THE SALE OF REAL PROPERTY

          On December 3, 2020, pro se Plaintiff Herma Barbara Medina Reyna (“Plaintiff”)
  filed her Ex Parte Motion for Issuance of Emergency Temporary Restraining Order to Stay
  the Sale of Real Property (“TRO Motion”). [Dkt. no. 140.] On December 4, 2020, an
  entering order was issued informing the parties that the TRO Motion was denied (“12/4/20
  EO Ruling”). [Dkt. no. 141.] This Court stated a written order would follow that would
  supersede the 12/4/20 EO Ruling. [Id. at PageID #: 1642.]

         On December 10, 2020, Plaintiff filed a motion for reconsideration of the 12/4/20
  EO Ruling (“Motion for Reconsideration”). [Dkt. no. 142.] The 12/4/20 EO Ruling
  expressly stated that Plaintiff had to wait until the written order regarding the TRO Motion
  was issued before filing a motion for reconsideration. [12/4/20 EO Ruling at PageID
  #: 1643.] Plaintiff’s Motion for Reconsideration is therefore DENIED. The denial of the
  Motion for Reconsideration is WITHOUT PREJUDICE to the filing of a timely motion for
  reconsideration after the issuance of the written order on the TRO Motion.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
